 Case 0:19-mj-06351-PMH Document 1 Entered on FLSD Docket 07/23/2019 Page 1 of 4

AO 91(Rev,1l/11) CriminalComplaint

                                 U NITED STATES D ISTRICT COURT
                                                      forthe
                                            SouthernDistrictofFlorida

               United StatesofAmerica
                            V.                                             l               p - .
           SA M UELTHEO DISA M ILLER 111,
                                                               cas
                                                                 exo.I.Jnos > .ynx
                                                                                 -
                                                                                 t
                                         C RIM IN A L CO M PLA IN T
        1,thecomplainantin thiscase,statethatthefollowing istrue tothebestofmy knowledgeand belief.
Onoraboutthedatets)of June21,2019toJuly10,2019 inthecounty of                             Broward               inthe
   Southern    Districtof    Florida      ,thedefendantts)violated:
        CodeSection                                                OffenseDescrktion
21U.S.C.j841(a)(1)                      Possessionwi
                                                   thlntenttoDistri
                                                                  buteheroin.




        Thiscriminalcomplaintisbased onthesefacts:
Please see attached affidavit.




        V Continuedontheattachedsheet.

                                                                                Comp inant'
                                                                                          ssignature
                                                                               Justin erzlich,SA ATF
                                                                                 Printednameand title

Swornto before meand signed in my presence.


Date:          07/23/2019
                                                                                   Judge'
                                                                                        ssignature

City andstate:                                                          Patrick M .Hunt,U .S.M agi
                                                                                                 strate Judge
                                                                                 Printed nameand title
Case 0:19-mj-06351-PMH Document 1 Entered on FLSD Docket 07/23/2019 Page 2 of 4



                   AFFIDA V IT IN SUPPO R T O F CR IM IN AL CO M PLA IN T

         1,Justin H erzlich,being duly sw onz,depose and state as follow s:

                lam a SpecialA gentwith the U nited StatesBureau ofA lcohol,Tobacco,Fireanns

  and Explosives(ûtATF'') and havebeen sinee approximately 2007. Previously,Iwas a law
  enforcem ent oftk er in South Florida for over 12 years. Currently, l am assigned to the High

  lntensity Drug Trafficking Area Task Force. lam an investigativeor1aw enforcementofficerof

  theUnitedStateswithinthemeaningofTitle18,United StatesCode,Section2510(7),inthat1am
  em powered by law to conductinvestigationsof,and m ake arrestsforfireanns offensesenum erated

  in Title 18oftheUnited StatesCodeandnarcoticsoffenses,including violationsofTitle2lofthe

  U nited States Code.

                The facts contained in this A ffidavitare based on m y personalknow ledge,as w ell

  asinformation relayed to m e by otherlaw enforcementpersonnelinvolved in this investigation.

  ThisAffidavitisbeing subm itted forthe sole purpose ofestablishing probable cause to believe

  that SAM UEL THEODISA M ILLER 111 did knowingly and willfully possess with intent to

  distributèa controlled substance,specifcally heroin,in violation ofTitle 21,United StatesCode,

  Section 841(a)(1). Accordingly,itdoesnotcontain every factrelating to this investigation of
  which 1am aw are.

                OnJune21,2019,anundercover1aw enforcementofficer(i;UC'')andaconfidential
  informant(C;Cl''),metwith thetargetofan investigation forthe purposeofbuying cocainebase
  (commonlyreferredtoasûscrack cocaine'')andheroin.Onthisoccasion,thetargetsoldthem the
  cocaine base,and then entered the UC 's vehicle and directed the U C to drive to a Cum berland

  Fanns,located at2526 Sheridan Street,H ollyw ood,Florida,to m eetwith a person w ho w as going

  to provide the heroin. Upon anival,the target exited the U C 's vehicle and m et w ith another
Case 0:19-mj-06351-PMH Document 1 Entered on FLSD Docket 07/23/2019 Page 3 of 4



  individual,subsequently identitied through facialrecognition softw are as SAM U EL TH EO D ISA

  M ILLER 111.A fterm eeting w ith M ILLER ,the targetreentered the U C 's vehicle and handed the

  Cla clearplasticbag containing suspected heroin. The contentsoftheplastic bag w ere latertested

  and found to be approxim ately 7 grnm s ofa m ixture containing heroin. A tthe conclusion ofthe

  meeting,thetargetgavetheUC thephone numberto reach t(Sam,''theindividualwho hadjust
  provided the heroin.

                 Betw een June 24 and 27,2019,the U C placed reeorded eallsto M ILLER to discuss

  the purchase ofheroin. O n June 27,2019,the U C m etM ILLER in the sam e Cum berland Fanns

  parking lotthatwasused on June 21. During the m eeting,w hich w asrecorded,M ILLER entered

  the U C'svehicle and provided the U C w ith a plastic bag containing suspected heroin in exchange

  for $4,400. The contents ofthe plastic bag were latertested and found to be approxim ately 56
  gram s ofa m ixture containing heroin and fentanyl.

         5*     Betw een June 28th and July 107 2019, the U C placed recorded calls w ith M ILLER

  to anunge the purchase ofheroin. O n July 10,2019,the U C m etM ILLER in the parking lotofa

  M arathon gas station located at 2547 Sheridan Street,H ollywood,Florida. D uring the m eeting,

  w hich was recorded,M ILLER entered the U C's vehicle and provided the U C w ith a plastic bag

  containing suspected heroin in exchange for$4,300. M ILLER advised the UC he was able to
  acquire fireanus and w ould contactthe U C w hen a fireal'm w as available. M ILLER also told the

  UC thatduringtheirnexttransaction,theU C shouldgo to M ILLER'Sresidencein W estM iram ar,

  Florida.Thecontentsoftheplasticbagweighedapproximately 72 grams(totalweightincluding
  packaging)andappearedconsistentwiththeheroin/fentanylmixturepurchasedfrom M ILLER on
  June 27,2019. The eontents ofthe bag w ere notfield tested due to a eoncern aboutdanger from

  potentialexposureto fentanyl,and w ere sentto the DEA laboratory for analysis.
Case 0:19-mj-06351-PMH Document 1 Entered on FLSD Docket 07/23/2019 Page 4 of 4



         6.     Based on the foregoing facts,1respectfully subm itthatthere is probable cause to

  believe thatSA M U EL THEOD ISA M ILLER l1ldid know ingly and w illfully possess w ith intent

  to distribute a controlled substance, specifically heroin,in violation of Title 21, United States

  Code,Section841(a)(1).


  FU RTHER Y OU R A FFIAN T SA Y ETH N A UG H T.




                                                   SPECIA L A G T JU S       ERZLICH
                                                   BU REAU O    LC OH ,TO BA C CO ,
                                                   FIREA RM S AN D EX P O SIVES

  Swynztoand subscribedbeforemethis
 2-
  3%ayof y2019.
  HONORABLE PATRIUK M .HUNT
  UN ITED STA TES M A GISTR ATE JU D GE
